Citation Nr: 0523384	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  04-28 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from January 1975 to February 
1976.  The veteran's DD Form 214 MC indicates no Indochina or 
Korea service since August 5, 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the above claim.

The veteran requested a personal hearing before a Veteran's 
Law Judge.  He withdrew the hearing request in an August 2004 
statement.

In his December 2002 claim for diabetes, the veteran 
associated his bilateral leg amputations with the effects of 
diabetes.  The Board notes that a November 1995 rating 
decision denied service connection for a bilateral leg 
disability.  That decision was not appealed and became final.  
The veteran had subsequently been informed by the RO that if 
he desired to reopen this claim, new and material evidence 
would have to be provided.  The current appeal involves the 
veteran's claim of entitlement to service connection for 
diabetes, a disability that was not considered by the RO in 
any prior final denial.  Thus, the current appeal is 
appropriately viewed as a new claim.  See Ephraim v. Brown, 
82 F.3d 399, 401 (Fed. Cir. 1996).  To the extent that the 
veteran wishes to claim service connection for a leg 
disability on another basis, he should submit new and 
material evidence to the RO.  


FINDINGS OF FACT

1.  The veteran did not have active service in the Republic 
of Vietnam.  

2.  The veteran's diabetes mellitus did not have its onset 
during active service or within one year following discharge 
from service, nor is it related to any in-service disease or 
injury.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
diabetes mellitus, including as a result of exposure to Agent 
Orange, have not been met.  38 U.S.C.A. §§ 1116, 1110, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2004).  
In this case, VA's duties have been fulfilled to the extent 
possible.  

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in December 2002.  The veteran was 
told of what was required to substantiate his claim for 
entitlement to service connection for diabetes mellitus, to 
include as a presumptive disease, and of his and VA's 
respective duties, and was asked to submit evidence and/or 
information to the RO.  

The veteran's claim was initially adjudicated by the RO in 
April 2003.  The December 2002 notice letter was provided to 
the veteran prior to initial adjudication of his claim.  
Thus, there is no defect with respect to the timing of the 
notice.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Moreover, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim.  See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App. April 14, 2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2004).  
The veteran's relevant service medical records and post-
service medical treatment records have been obtained, as 
discussed below.  There is no indication of any additional, 
relevant records that the RO failed to obtain.

The evidence of record in the veteran's claims file indicates 
that the veteran had been awarded Social Security (SSA) 
benefits as of 1997.  The SSA decision and any accompanying 
records are not in the veteran's claims file.  However, there 
is no basis in the record for believing that SSA records 
would be supportive of the veteran's claim.  In this case, 
the veteran received all of his post-service treatment from 
VA, and all relevant VA records have been obtained.  
Additionally, VA has rated the veteran with a permanent and 
total disability rating for pension purposes since 1987 based 
on other, serious disabilities, including residuals of a 
cerebrovascular accident that is unrelated to diabetes.  
Consequently, the Board finds that the SSA records would not 
be relevant.  See 38 C.F.R. § 3.159(c)(2) (2004) (VA will 
obtain relevant records from a Federal department or 
agency...). 

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In the matter at hand, the veteran has not been 
afforded a VA examination for his currently diagnosed 
diabetes mellitus.  However, a medical opinion is not 
required because there is no competent evidence tending to 
show that the veteran had diabetes mellitus during service or 
for several years following separation.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003) (VA was not required to 
provide the veteran with a medical examination absent a 
showing by veteran of a causal connection between the 
disability and service).  

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

Service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Certain chronic diseases, including 
diabetes mellitus, which become manifest to a compensable 
degree within the year after service, will be rebuttably 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1137; 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, Type II diabetes mellitus 
shall be service connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 
C.F.R. § 3.309(e).

The governing law provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).

The service medical records reflect no complaints or 
diagnoses of diabetes mellitus during the veteran's period of 
active service.  A notation on reports of medical examination 
dated at enlistment in January 1975, at separation and at 
separation from service in February 1976, all show that 
diagnostic testing revealed a negative sugar analysis.

Subsequent to service, the veteran was provided a VA 
examination in November 1976.  There were no complaints or 
findings of diabetes.  Urinalysis was negative for glucose.  

During VA hospitalization in November-December 1986, 
urinalysis was unremarkable and there were no relevant 
findings.  Glucose testing was within normal limits on VA 
examination in June 1987.

The veteran was hospitalized at a VA facility in February-
March 1990 for acute arterial occlusion of the right lower 
extremity with gangrenous right great second and third toe.  
There were no findings pertinent to diabetes.  The veteran 
subsequently underwent a right below-knee amputation during a 
period of VA hospitalization from April-August 1990.  There 
were no findings of diabetes.  An above-knee amputation on 
the left was accomplished in 1992.  There were no findings of 
diabetes.  

A VA outpatient treatment record dated in August 1995 shows 
that the veteran's glucose was high.  In December 1995, 
medical records show that the veteran had a finding of 
borderline diabetes mellitus, diet-controlled.  The veteran 
attended a VA diabetic class in August 1998.  In October 
1998, the veteran wore a "diabetic alert" necklace.   

The veteran was hospitalized at a VA facility in February 
1999, February-March 1999, July-August 1999, August 1999, 
November 1999, December 1999-January 2000 and in March 2000.  
The relevant assessment was diabetes mellitus.  Subsequent 
medical reports continue to show the veteran's treatment for 
diabetes.  

Initially, the Board finds that the evidence of record is 
completely negative for complaints or findings of diabetes 
mellitus during the veteran's period of active service or 
within one year following separation from service.  The 
earliest medical evidence of record that tends to show a 
possible problem with diabetes mellitus was not until 1995, 
approximately 19 years following separation from service.  

There is no competent medical evidence of record relating the 
veteran's current diabetes mellitus to active service.  There 
is no reference at all in the medical records that would 
suggest any relationship between diabetes and service.  
Diabetes mellitus was not diagnosed until many years after 
service, and the only evidence of a relationship to service 
is the veteran's contentions.  The actual medical evidence 
does not support the claim.  The veteran's statements are 
without significant probative value in regard to the issue at 
hand, as he has not been shown to possess the medical 
training or expertise needed to render a competent opinion as 
to diagnosis or medical causation.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201  (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95  (1992).   Thus, the 
veteran's personal belief that his diabetes mellitus is 
related to service cannot serve to prove that this disability 
had its onset during active service or is related to any in-
service disease or injury.

The veteran has not argued, nor does the record show, that he 
had active service in the Republic of Vietnam.  Indeed, the 
veteran's DD Form 214 MC shows that he did not have a tour of 
duty within the Republic of Vietnam during his period of 
active service.  Accordingly, presumptive service connection 
pursuant to 38 C.F.R. §§ 3.307, 3.309 is not warranted.  

In the absence of medical evidence establishing that the 
veteran's diabetes mellitus is related to active service, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for diabetes mellitus.  The 
benefit of the doubt has been considered, but there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the issue.  That doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.



	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


